Citation Nr: 0818932	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for adjustment disorder with mixed emotional 
features.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain with degenerative disc 
disease.

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to March 
2005.

This matter is before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to an initial evaluation in excess 
of 50 percent for adjustment disorder with mixed emotional 
features is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 7, 2007, after a substantive appeal on the issue 
had been filed, but prior to the promulgation of a decision 
in the appeal, the appellant notified the Board that he was 
withdrawing his appeal for entitlement to an initial rating 
in excess of 10 percent assigned for his service connected 
cervical spine strain with degenerative disc disease, there 
remain no allegations of errors of fact or law for appellate 
consideration.

2.  After submitting a substantive appeal on this issue, but 
prior to the promulgation of a decision in the appeal, the 
appellant notified the Board that he was withdrawing his 
appeal for entitlement to an initial compensable rating for 
his service connected hypertension; there remain no 
allegations of errors of fact or law for appellate 
consideration.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) for the issue of 
entitlement to an initial rating in excess of 10 percent for 
a cervical spine strain with degenerative disc disease have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) for the issue of 
entitlement to an initial compensable rating for hypertension 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

Regarding the veteran's claim for an increased rating for his 
cervical spine disorder, after his substantive appeal had 
been received, in a statement received at the Board on June 
7, 2007, the appellant that he was satisfied with his rating 
for his cervical spine and that he was withdrawing his 
appeal.  Regarding the veteran's claim for an initial 
compensable rating for hypertension, the veteran, in his June 
7, 2007 statement specifically indicated that he only wished 
to continue his appeal for an increased rating for adjustment 
disorder.  Additionally, the veteran's representative only 
indicated the appeal for an increased rating for the 
psychiatric disorder on his Statement of Accredited 
Representative, dated March 2008.  Finally, at the veteran's 
May 2008 hearing, both the representative and the veteran 
stated that the only issue on appeal was the veteran's issue 
of entitlement to a higher rating for adjustment disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to these two issues.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 
10 percent for a cervical spine strain with degenerative disc 
disease is dismissed.

The appeal for entitlement to an initial compensable rating 
for hypertension is dismissed.


REMAND

By a rating decision dated April 2005, the RO granted service 
connection for an adjustment disorder with mixed emotional 
features, and assigned a rating of 30 percent, effective 
April 1, 2005.  The veteran disagreed with the 30 percent 
rating and appealed.  By an April 2007 rating decision, the 
RO granted a higher rating of 50 percent for the service-
connected adjustment disorder, effective April 1, 2005.  The 
veteran asserts that his disability warrants a higher rating.  

The veteran was afforded VA examinations in July 2006 and in 
March 2007.  At the July 2006 examination, the veteran had a 
difficult time relating his symptoms to the examiner and 
stormed out of the room before the examination could be 
completed.  At the March 2007 examination, the veteran 
reported moderate dysphoria, trouble sleeping secondary to 
pain, periods of binge eating, anergia, anhedonia, 
hopelessness, helplessness, and significant irritability.  He 
also reported suicidal ideation with no specific plan or 
intent.  The examiner diagnosed major depressive disorder due 
to general medical condition and pain disorder, and assigned 
a Global Assessment of Functioning (GAF) score of 40.

In October 2007, the veteran submitted a statement indicating 
his disability had worsened, specifically stating that he had 
attempted to kill himself, that his medications had 
increased, and he was having significant memory lapses.  
Further, during his May 2008 hearing, the veteran stated he 
lost his job at the Department of Corrections due to the fact 
that his co-workers feared him.  He also reported that he had 
a severe panic attack where he went for a weapon.  He 
testified that he had daily panic attacks, anxiety, obsessive 
behavior, and daily thoughts about hurting himself or others.

The veteran's statements indicate that his symptomatology may 
have worsened since his last March 2007 VA examination.  
Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Therefore, the veteran should undergo additional VA 
examinations of his adjustment disorder with mixed emotional 
features in order to accurately assess the severity, 
symptomatology, and manifestations of his disability.  38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally during his hearing, the veteran stated that he 
sees a psychiatrist on a weekly basis.  The most recent 
treatment records are dated October 2007.  These records, 
from October 2007 to the present, should be requested and 
associated with the claims file.  38 C.F.R. § 3.159(c) 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.	After obtaining any necessary 
information, the RO/AMC should attempt 
to obtain copies of treatment records 
for psychiatric treatment from October 
2007 to the present, from the Columbia, 
South Carolina VA Medical Center.  If 
the RO/AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence. 

2.	After all records have been associated 
with the claims file, but whether or 
not records are obtained, the veteran 
should be afforded a VA examination to 
determine the current severity of his 
adjustment disorder with mixed 
emotional features.  The claims file 
must be provided to the examiner.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

The examiner must assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
Additionally, the examiner must comment 
on the veteran's current level of 
social and occupational impairment due 
to his adjustment disorder.  The 
specific symptoms which cause social 
and occupational impairment must be 
identified and discussed.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After the foregoing, the RO should 
review the veteran's claim, including 
any evidence submitted after the 
October 2007 Supplemental Statement of 
the Case.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  The RO must ensure that the 
notice requirements of the Veterans 
Claims Act of 2000 as interpreted by 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), to include notice of the 
provisions of 38 C.F.R. § 4.130 (2007) 
have been fulfilled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


